 



Exhibit 10.3.6

SECOND AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

          This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of March 16, 2004, and entered into by
and among FLEET CAPITAL CORPORATION (“Fleet”), a Rhode Island corporation with
an office at 15260 Ventura Boulevard, Suite 400, Sherman Oaks, California 91403,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party to the Loan Agreement referred
to below (each, a “Lender” and collectively, the “Lenders”), the LENDERS
signatory hereto and MOBILE MINI, INC., a Delaware corporation with its chief
executive office and principal place of business at 7420 South Kyrene Road,
Suite 101, Tempe, Arizona 85283.

          Whereas, Borrower, Agent, Deutsche Bank Securities Inc. and Washington
Mutual Bank, as Co-Documentation Agents, Bank One, NA and JP Morgan Chase Bank,
as Co-Syndication Agents, and the Lenders have entered into that certain Amended
and Restated Loan and Security Agreement dated as of February 11, 2002, as
amended and restated as of June 26, 2003, and amended by that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of
January 14, 2004 (as it may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);
capitalized terms used in this Amendment without definition shall have the
meanings given such terms in the Loan Agreement; and

          Whereas, Borrower has requested further amendments to the Loan
Agreement; and

          Whereas, the Lenders are willing to agree to amend the Loan Agreement,
subject to the conditions and on the terms set forth herein;

          Now Therefore, in consideration of the premises and the mutual
agreements set forth herein, Borrower, the Lenders and Agent agree as follows:

          1. AMENDMENT TO LOAN AGREEMENT. Subject to the conditions and on the
terms set forth in this Amendment and in reliance on the representations and
warranties of Borrower set forth in this Amendment, the Loan Agreement is hereby
amended as follows:

                          1.1 Amendment to Subsection 8.2.6. Subsection 8.2.6 of
the Loan Agreement is hereby amended to (a) delete clause (a) thereof and
replace it with the following:

               (a) declare or pay any dividend (other than dividends payable
solely in common stock of Borrower) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of Securities of Borrower or any warrants, options or rights to purchase
any such Securities, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly,

1



--------------------------------------------------------------------------------



 



whether in cash or property or in obligations of Borrower or any of its
Subsidiaries (each of the foregoing, a “Restricted Payment”); provided, (i) any
Subsidiary may declare and pay dividends or distributions to Borrower or any
other Subsidiary of Borrower which is a Guarantor; (ii) Borrower may make up to
$10,000 of payments to call warrants with respect to Borrower’s common stock;
and (iii) Borrower may purchase on the open market Securities consisting of its
common stock for an aggregate amount not to exceed $10,000,000 if, (A) both
before and after giving effect to such purchase, no Default or Event of Default
exists or would result therefrom and Borrower has Availability of at least
$30,000,000, (B) such purchase is in compliance with the Senior Note Documents,
(C) all shares of such Securities so purchased are thereafter immediately
cancelled or shall have the status of treasury stock of Borrower and (D) if the
Restricted Payment under this clause (iii) is to be made with the proceeds of a
Loan, the request for such Loan shall be made under a separate request for
borrowing and shall be accompanied by calculations in reasonable detail showing
compliance with this Subsection 8.2.6 (iii);

          and (b) to delete the revisions to Section 8.2.6 which were added by
the First Amendment to Amended and Restated Loan and Security Agreement.

                      1.2 Amendment to Appendix A. Appendix A of the Loan
Agreement is amended to delete the definition of “Consolidated Net Cash Flow”
and to replace it with the following:

          “Consolidated Net Cash Flow” – for a period, Consolidated EBITDA less
the sum of (i) Unfinanced Capital Expenditures during such period plus
(ii) income taxes paid in cash during such period.

                      1.3 Amendment to Exhibit 8.3. Section 8.3.1 of Exhibit 8.3
is amended to delete the ratio of 2.10 to 1.0 and to replace it with 1.85 to
1.0.

          2. REPRESENTATIONS AND WARRANTIES OF BORROWER. In order to induce the
Lenders and Agent to enter into this Amendment, Borrower represents and warrants
to each Lender and Agent that the following statements are true, correct and
complete:

                      2.1 Corporate Action. Borrower is duly authorized and
empowered to enter into, execute, deliver and perform this Amendment and the
Loan Agreement as amended hereby and Guarantors are duly authorized to enter
into, execute, deliver and perform the Consent of Guarantors and Reaffirmation
Agreement attached hereto (the “Guarantor Consent”). The execution, delivery and
performance of this Amendment, the Loan Agreement as amended hereby and the
Guarantor Consent, and the purchase of the Securities in accordance with the
terms hereof, have been duly authorized by all necessary corporate or other
relevant action and do not and will not (i) require any consent or approval of
the shareholders of Borrower or any of the Guarantors; (ii) contravene
Borrower’s or any of the Guarantors’ charter or articles or certificate of
incorporation or other organizational documents, as applicable; (iii) violate,
or cause Borrower or any Guarantor to be in default under, any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award in effect having applicability to Borrower or any Guarantor; (iv)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which

2



--------------------------------------------------------------------------------



 



Borrower or any Guarantor is a party or by which it or its Properties may be
bound or affected (including without limitation the Senior Note Documents); or
(v) result in, or require, the creation or imposition of any Lien upon or with
respect to any of the Properties now owned or hereafter acquired by Borrower or
any Guarantor. As of the date hereof, the Collateral does not include any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve Board.

               2.2 Legally Enforceable Agreement. This Amendment and the
Guarantor Consent have been duly executed and delivered by Borrower and the
Guarantors. Each of this Amendment and the Loan Agreement as amended hereby is a
legal, valid and binding obligation of Borrower, enforceable against it in
accordance with its terms, and the Guarantor Consent is a legal, valid and
binding obligation of the Guarantors, enforceable against each of them in
accordance with its terms, except in each case as limited by applicable
bankruptcy or insolvency laws, and by general principles of equity.

               2.3 Solvent Financial Condition. Borrower is Solvent.

               2.4 No Default or Event of Default. No event has occurred and is
continuing or will result from the execution and delivery of this Amendment that
would constitute a Default or an Event of Default. Borrower is in compliance
with the terms of the Senior Note Documents.

               2.5 No Material Adverse Effect. No event has occurred that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect.

               2.6 Representations and Warranties. Each of the representations
and warranties contained in the Loan Documents is and will be true and correct
in all material respects on and as of the date hereof and as of the effective
date of this Amendment, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects as of such earlier date.

          3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment shall
be effective only if and when signed by, and when counterparts hereof shall have
been delivered to the Agent or its counsel (by hand delivery, mail or telecopy)
by, Borrower and the Majority Lenders and only if and when each of the following
conditions is satisfied:

               3.1 Consent of Guarantors. Each of the Guarantors shall have
executed and delivered to Agent as its counsel the Guarantor Consent.

               3.2 No Default or Event of Default; Accuracy of Representations
and Warranties. No Default or Event of Default shall exist and each of the
representations and warranties made by the various parties herein and in or
pursuant to the Loan Documents shall be true and correct in all material
respects as if made on and as of the date on which this Amendment becomes
effective (except that any such representation or warranty that is expressly
stated as being made only as of a specified earlier date shall be true and
correct as of such earlier date).

3



--------------------------------------------------------------------------------



 



               3.3 Other Documents. Agent shall have received such documents as
Agent may reasonably request in connection with this Amendment.

          4. EFFECTIVE DATE. This Amendment shall become effective on the date (
the “Amendment Effective Date”) of the satisfaction of the conditions set forth
in Section 3.

          5. EFFECT OF THIS AMENDMENT. From and after the Amendment Effective
Date, all references in the Loan Documents to the Loan Agreement shall mean the
Loan Agreement as amended hereby. Except as expressly amended hereby, the Loan
Agreement and the other Loan Documents, including the Liens granted thereunder,
shall remain in full force and effect, and are hereby ratified and confirmed.

          6. GOVERNING LAW. THIS AMENDMENT HAS BEEN NEGOTIATED AND DELIVERED IN
AND SHALL BE DEEMED TO HAVE BEEN MADE IN LOS ANGELES, CALIFORNIA. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

          7. COMPLETE AGREEMENT. This Amendment sets forth the complete
agreement of the parties in respect of any amendment to any of isions of any
Loan Document or any waiver thereof.

          8. CATCHLINES & COUNTERPARTS. The catchlines and captions herein are
intended solely for convenience of reference and shall not be used to interpret
or construe the provisions hereof. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts
(including by telecopy), each of which when so executed and delivered shall be
deemed an original, but all of which shall together constitute one and the same
agreement.

[signatures follow; remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Second Amendment To Amended and Restated Loan
and Security Agreement has been duly executed on the day and year specified at
the beginning of this Second Amendment To Amended and Restated Loan and Security
Agreement.

     

  MOBILE MINI, INC., a Delaware corporation
 
   

  By:

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  FLEET CAPITAL CORPORATION,

  a Rhode Island corporation,

  as Agent and as a Lender
 
   

  By:   

  Name: Matthew R. Van Steenhuyse

  Title: Senior Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  JP MORGAN CHASE BANK, as a Lender
 
   

  By:   

  Name: Donna DiForio

  Title: Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  BANK ONE, NA, with its main office in Chicago,
Illinois, as a Lender
 
   

  By:   

  Name: Steve Krakoski

  Title: First Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  WASHINGTON MUTUAL BANK, as a Lender
 
   

  By:   

  Name: Benjamin R. Haslam

  Title: Assistant Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  GE COMMERCIAL DISTRIBUTION FINANCE

  f/k/a Deutsche Financial Services Corp., as a Lender
 
   

  By:   

  Name: Joseph Kinkenon

  Title: Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  U.S. BANK NATIONAL ASSOCIATION,

  as a Lender
 
   

  By:   

  Name: Joseph P. Howard

  Title: Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  PNC BANK, NATIONAL ASSOCIATION,

  as a Lender
 
   

  By:   

  Name: Lawrence Weinstein

  Title: Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  THE PROVIDENT BANK, as a Lender
 
   

  By:   

  Name: Thomas J. Evans

  Title: Credit Officer

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  BANK LEUMI USA, as a Lender
 
   

  By:   

  Name: Jacques Delvoye

  Title: Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  DEUTSCHE BANK TRUST COMPANY AMERICAS , as a Lender
 
   

  By:   

  Name: Albert Fischetti

  Title: Director

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  CIBC, INC., as a Lender
 
   

  By:   

  Name: George Knight

  Title: Managing Director

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  NATIONAL CITY BANK, as a Lender
 
   

  By:   

  Name: Chris Kytzidis

  Title: Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



     

  LASALLE BUSINESS CREDIT, LLC, as a Lender
 
   

  By:   

  Name: Steven Fenton

  Title: Senior Vice President

Second Amendment Signature Page

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT

     Reference is hereby made to that certain Second Amendment to Amended and
Restated Loan and Security Agreement, dated as of March 16, 2004 (as the same
shall be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Amendment”), among Fleet Capital Corporation
(“Fleet”), a Rhode Island corporation with an office at 15260 Ventura Boulevard,
Suite 400, Sherman Oaks, California 91403, individually as a Lender and as Agent
(“Agent”) for itself and any other financial institution which is or becomes a
party to the Loan Agreement (as defined below) (each such financial institution,
including Fleet, is referred to hereinafter individually as a “Lender” and
collectively as the “Lenders”), the Lenders, and Mobile Mini, Inc., a Delaware
corporation with its chief executive office and principal place of business at
7420 South Kyrene Road, Suite 101, Tempe, Arizona 85283 (“Borrower”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given them in the Amended and Restated Loan and Security Agreement, dated as of
February 11, 2002 as amended and restated as of June 26, 2003, by and among
Borrower, the Lenders, Agent, Deutsche Bank Securities Inc. and Washington
Mutual Bank, as Co-Documentation Agents, and Bank One, NA and JP Morgan Chase
Bank, as Co-Syndication Agents, as amended by the First Amendment to Amended and
Restated Loan and Security Agreement dated as of January 14, 2004 (the “Loan
Agreement”).

     Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, (b) consents to the terms of the Amendment, (c) agrees and reaffirms
that the Guaranty executed by it remains in full force and effect as a
continuing guaranty of the Obligations owing to the Agent and Lenders under the
Loan Agreement and the Loan Documents referred to therein and (d) agrees and
reaffirms that all of its Obligations under each other Loan Document executed by
it pursuant to the Loan Agreement, and all liens and security interests granted
thereunder, remain in full force and effect, unimpaired by the execution and
delivery of the Amendment and continue to secure its Obligations. Following the
effectiveness of the Amendment, all references in the Loan Documents to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended by the
Amendment.

     Although Agent has informed us of the matters set forth above, and we have
acknowledged same, we understand and agree that Agent has no duty under the Loan
Agreement or any other Loan Document or any other agreement between us to so
notify us or to seek an acknowledgement, and nothing contained herein is
intended to or shall create such a duty as to any advances or transactions
hereafter.

     THIS CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT HAS BEEN NEGOTIATED
AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN LOS ANGELES,
CALIFORNIA. THIS CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

     This Consent of Guarantors and Reaffirmation Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all of which shall together constitute one and the
same agreement.

Consent of Guarantors

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Consent of Guarantors and Reaffirmation Agreement as of the date set forth in
the first paragraph hereof.

     

  GUARANTORS:

  MOBILE MINI I, INC.,

  an Arizona corporation
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  MOBILE MINI HOLDINGS, INC.,

  a Delaware corporation
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: President
 
   

  DELIVERY DESIGN SYSTEMS, INC.,

  an Arizona corporation
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  MOBILE MINI, LLC,

  a Delaware limited liability company
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  MOBILE MINI, LLC,

  a California limited liability company
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  MOBILE MINI OF OHIO, LLC,

  a Delaware limited liability company
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  MOBILE MINI TEXAS LIMITED PARTNERSHIP, L.L.P.

  a Texas limited partnership
 
   

  By:   

  Name: Lawrence Trachtenberg

  Title: Treasurer

Consent of Guarantors

2